DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed June 22, 2022, with respect to the rejection(s) of claim(s) 1, 6, 11 and 16 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tenny et al. (US 9,155,014).
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6, 8, 10-11, 13 15-16, 18 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10, 13, 25, 33 and 35 of U.S. Patent No. Tenny et al. (US 9,155,014, Tenny hereafter) in view of  Amirijoo et al. (US 2010/0279695, Amirijoo hereafter).
RE claims 1, and 11, Tenny claims a method performed by a terminal (Claim 1), and a terminal itself (Claim 13), in a wireless communication system, the terminal comprising: a transceiver and a controller (Claim 13, communication controller and handover controller) configured to: receive, from a base station via the transceiver, a control message for configuring a target cell for a conditional handover, the control message including information on an identity of the target cell for the conditional handover (Claim 1 in column 20 lines 36-43 and claim 13 in column 21 lines 44-51), information on a first threshold value associated with a serving cell for the conditional handover (Claim 1 in column 20 lines 49-52 and claim 13 in column 21 lines 59-62), information on a second threshold associated with the target cell for the conditional handover (Claim 1 in column 20 lines 52-56 and claim 13 in column 21 lines 63-67), and information on a time duration during which an event needs to be met for the conditional handover (Claim 1 in column 20 lines 49-56 and claim 13 in column 21 lines 59-67), perform an evaluation for the target cell by identifying whether the event based on the first threshold value, the second threshold value, and the time duration is fulfilled for the target cell, and perform the conditional handover to the target cell based on a result of the evaluation (Claim 1 at column 20 lines 59-65 and Claim 13 at column 22 lines 1-9).
Although, Tenny claims the that the advance handover command identifies one or more target access points, Tenny fails to explicitly claim the control message including information on a physical cell identity of the target cell for the conditional handover.
However, Amirijoo teaches the control message including information on a physical cell identity of the target cell for the conditional handover (Paragraphs 31 and 34, RRC layer protocol messaging as well as the inclusion of a target cell identity within a handover command from a source eNB to a UE to initiate a handover procedure are known in the art.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the patented method and terminal of Tenny with the teachings of Amirijoo since doing so would merely be the application of known RRC messaging and the contents of said messages with the advance handover procedure disclosed by Tenny via RRC reconfiguration messages. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
RE claims 6 and 16, Tenny claims a method performed by a base station (Claim 25), and a base station itself in a wireless communication system (Claim 35), the base station comprising: a transceiver and a controller (Claim 35, communication controller and handover controller) configured to: identify a target cell for a conditional handover of a terminal, and transmit, to the terminal via the transceiver, a control message for configuring the target cell for the conditional handover, the control message including information on identity of the target cell for the conditional handover (Claim 25 in column 23 lines 62-67 and claim 35 in column 24 lines 58-64), information on a first threshold value associated with a serving cell for the conditional handover (Claim 25 in column 24 lines 2-5 and claim 35 in column 24 line 67 through column 25 line 1), information on a second threshold associated with the target cell for the conditional handover (Claim 25 in column 24 lines 5-9 and claim 35 in column 2-6 lines 44-51), and information on a time duration during which an event needs to be met for the conditional handover (Claim 25 in column 24 lines 2-9 and claim 35 in column 24 line 67 through column 25 line 6), wherein the conditional handover is performed to the target cell based on a result of an evaluation for the target cell, and wherein the evaluation is performed based on whether the event based on the first threshold value, the second threshold value, and the time is fulfilled for the target cell (Claim 25 in column 24 lines 10-16 and claim 35 in column 25 lines 6-14).
Although, Tenny claims the that the advance handover command identifies one or more target access points, Tenny fails to explicitly claim the control message including information on a physical cell identity of the target cell for the conditional handover.
However, Amirijoo teaches the control message including information on a physical cell identity of the target cell for the conditional handover (Paragraphs 31 and 34, RRC layer protocol messaging as well as the inclusion of a target cell identity within a handover command from a source eNB to a UE to initiate a handover procedure are known in the art.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the patented method and base station of Tenny with the teachings of Amirijoo since doing so would merely be the application of known RRC messaging and the contents of said messages with the advance handover procedure disclosed by Tenny via RRC reconfiguration messages. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 3, 8, 13 and 18, Tenny in view of Amirijoo claims the methods of claims 1 and 6, the terminal of claim 11 and the base station of claim 16 as set forth above. Note that Tenny further claims wherein the event is identified to be fulfilled, in case that the serving cell becomes worse than the first threshold value  (Claim 1 in column 20 lines 49-52 and claim 13 in column 21 lines 59-62; and (Claim 25 in column 24 lines 2-5 and claim 35 in column 24 line 67 through column 25 line 1) and the target cell becomes better than the second threshold value during the time duration (Claim 1 in column 20 lines 52-56 and claim 13 in column 21 lines 63-67; and Claim 25 in column 24 lines 5-9 and claim 35 in column 2-6 lines 44-51).
RE claims 5, 10, 15 and 20, Tenny in view of Amirijoo discloses the methods of claims 1 and 6, the terminal of claim 11 and the base station of claim 16 as set forth above. Note that Tenny further claims wherein the control message includes a radio resource control (RRC) reconfiguration message (Claims 10 and 33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8, 10-11, 13 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Amirijoo.
RE claims 1, and 11, Tenny discloses a method performed by a terminal, and a terminal itself, in a wireless communication system, the terminal comprising: a transceiver (Figure 5); and a controller configured to: receive, from a base station via the transceiver, a control message for configuring a target cell for a conditional handover, the control message including information on an identity of the target cell for the conditional handover (Column 11, lines 7-26, serving access point sends an advance handover command to a access terminal identifying one or more prepared target access points. Said command may be in the form of a RRC reconfiguration message), information on a first threshold value associated with a serving cell for the conditional handover (Column 12, lines 19-26 as well as claim 1 discloses the advance handover command containing handover conditions wherein they relate to “whether a serving access point received signal strength is less than or equal to a first signal strength threshold for a first defined period of time”), information on a second threshold associated with the target cell for the conditional handover (Column 12, lines 19-26 as well as claim 1 discloses the advance handover command containing handover conditions wherein they include “whether a received signal strength of a signal received from one or more of the plurality of access points that have been prepared for handover is greater than or equal to a second signal strength threshold for a second defined period of time”), and information on a time duration during which an event needs to be met for the conditional handover (The aforementioned disclosed first and second “defined period of time”. Column 12 lines 45-48 the thresholds and time values may be different or the same value respectively. Further see claim 4.), perform an evaluation for the target cell by identifying whether the event based on the first threshold value, the second threshold value, and the time duration is fulfilled for the target cell, and perform the conditional handover to the target cell based on a result of the evaluation (As is disclosed by column 12 lines 63-67 and claim 1, if the conditions are met, the terminal performs handover to the appropriate target access point).
Although, Tenny discloses the that the advance handover command identifies one or more target access points, Tenny fails to explicitly disclose the control message including information on a physical cell identity of the target cell for the conditional handover.
However, Amirijoo teaches the control message including information on a physical cell identity of the target cell for the conditional handover (Paragraphs 31 and 34, RRC layer protocol messaging as well as the inclusion of a target cell identity within a handover command from a source eNB to a UE to initiate a handover procedure are known in the art.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Tenny with the teachings of Amirijoo since doing so would merely be the application of known RRC messaging and the contents of said messages with the advance handover procedure disclosed by Tenny via RRC reconfiguration messages. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
RE claims 6 and 16, Tenny discloses a method performed by a base station, and a base station itself in a wireless communication system, the base station comprising: a transceiver (Figure 5); and a controller configured to: identify a target cell for a conditional handover of a terminal, and transmit, to the terminal via the transceiver, a control message for configuring the target cell for the conditional handover, the control message including information on identity of the target cell for the conditional handover (Column 11, lines 7-26, serving access point sends an advance handover command to a access terminal identifying one or more prepared target access points. Said command may be in the form of a RRC reconfiguration message), information on a first threshold value associated with a serving cell for the conditional handover (Column 12, lines 19-26 as well as claim 1 discloses the advance handover command containing handover conditions wherein they relate to “whether a serving access point received signal strength is less than or equal to a first signal strength threshold for a first defined period of time”), information on a second threshold associated with the target cell for the conditional handover (Column 12, lines 19-26 as well as claim 1 discloses the advance handover command containing handover conditions wherein they include “whether a received signal strength of a signal received from one or more of the plurality of access points that have been prepared for handover is greater than or equal to a second signal strength threshold for a second defined period of time”), and information on a time duration during which an event needs to be met for the conditional handover (The aforementioned disclosed first and second “defined period of time”. Column 12 lines 45-48 the thresholds and time values may be different or the same value respectively. Further see claim 4.), wherein the conditional handover is performed to the target cell based on a result of an evaluation for the target cell, and wherein the evaluation is performed based on whether the event based on the first threshold value, the second threshold value, and the time is fulfilled for the target cell (As is disclosed by column 12 lines 63-67 and claim 1, if the conditions are met, the terminal performs handover to the appropriate target access point).
Although, Tenny discloses the that the advance handover command identifies one or more target access points, Tenny fails to explicitly disclose the control message including information on a physical cell identity of the target cell for the conditional handover.
However, Amirijoo teaches the control message including information on a physical cell identity of the target cell for the conditional handover (Paragraphs 31 and 34, RRC layer protocol messaging as well as the inclusion of a target cell identity within a handover command from a source eNB to a UE to initiate a handover procedure are known in the art.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and base station of Tenny with the teachings of Amirijoo since doing so would merely be the application of known RRC messaging and the contents of said messages with the advance handover procedure disclosed by Tenny via RRC reconfiguration messages. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 3, 8, 13 and 18, Tenny in view of Amirijoo discloses the methods of claims 1 and 6, the terminal of claim 11 and the base station of claim 16 as set forth above. Note that Tenny further discloses wherein the event is identified to be fulfilled, in case that the serving cell becomes worse than the first threshold value and the target cell becomes better than the second threshold value during the time duration (Column 12, lines 19-26 as well as claim 1 discloses the advance handover command containing handover conditions wherein they relate to “whether a serving access point received signal strength is less than or equal to a first signal strength threshold for a first defined period of time”. Column 12 lines 45-48 the thresholds and time values may be different or the same value respectively. Further see claim 4.).
RE claims 5, 10, 15 and 20, Tenny in view of Amirijoo discloses the methods of claims 1 and 6, the terminal of claim 11 and the base station of claim 16 as set forth above. Note that Tenny further discloses wherein the control message includes a radio resource control (RRC) reconfiguration message (Column 11, lines 7-26, serving access point sends an advance handover command to a access terminal identifying one or more prepared target access points. Said command may be in the form of a RRC reconfiguration message).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461